Citation Nr: 1422930	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-32 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

The Appellant, her neighbor, a physician witness, and an interpreter



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active military service from August 1946 to May 1949.  He died in January 1987, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

In April 2011, the appellant, her neighbor, and a VA physician testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Veteran's appeal was last remanded by the Board in October 2013 so that an additional VA opinion could be obtained.  Such an opinion was obtained in November 2013.  Accordingly, the Board finds that there has been substantial compliance with the directives of the October 2013 Remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47  (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During the Veteran's lifetime, service connection had been established for residuals of laminectomy, lumbosacral area, secondary to fracture of the lumbosacral spine with traumatic arthritis, rated as 30 percent disabling; and fracture of the pelvis and sacrum with limitation of motion of the left hip and knee, rated as 10 percent disabling; for a combined total of 40 percent.  

2.  The Veteran's death certificate showed he died in January 1987 of an immediate cause of far-advanced pulmonary tuberculosis.

3.  Pulmonary tuberculosis was not manifested during service or within one year of separation from service, and is not shown to be otherwise related to service or a service-connected disability.

4.  A disability of service origin is not shown to have been causally or etiologically related to, or to have played any role in producing or hastening, the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not caused, or substantially or materially contributed to, by a service-connected disability or a disability of service origin.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that when VA receives a detailed claim for service connection for cause of death or Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C.A. § 5103(a), the notice must include a statement of the conditions, if any, for which a veteran was service connected at the time of death; an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected.

The record reflects that in a November 2009 letter the appellant was informed of the evidence needed to substantiate her claim of entitlement to service connection for the cause of the Veteran's death.  The letter included a list of the Veteran's service-connected disabilities during his lifetime.  It also informed her of the evidence that she should submit and that which VA would obtain on her behalf.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, private treatment records, VA medical opinions, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran. 

Additionally, VA obtained two medical opinions regarding the Veteran's cause of death.  The most recent opinion was written following a review of the Veteran's death certificate and treatment records and provided medical opinions with detailed rationales regarding the cause of the Veteran's death.  For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal.

Service connection for cause of death may be awarded to a veteran's spouse, children, or parents for death resulting from a service-connected disability or a disability related to service.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  The death of a Veteran will be considered as having been due to a service-related disability when the evidence establishes that such disability was either the principal or the contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-related disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is to consider all lay and medical evidence as it pertains to the issues.   38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,         10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

After a review of all the evidence of record, the Board finds that the competent evidence of record is against a finding that the Veteran's pulmonary tuberculosis was, in any way, related to service or service-connected disability.

A certificate of death, dated January 1987, reflects that the Veteran died in January 1987 at the age of 60.  The immediate cause of the Veteran's death was reported as far-advanced pulmonary tuberculosis.  At the time of the Veteran's death, service connection was in effect for residuals of laminectomy, lumbosacral area, secondary to fracture of the lumbosacral spine with traumatic arthritis, rated as 30 percent disabling; and fracture of the pelvis and sacrum with limitation of motion of the left hip and knee, rated as 10 percent disabling, for a combined total of 40 percent.  He also did not have any claims pending before VA at the time of his death.  Therefore, in order to establish service connection for the cause of the Veteran's death, the evidence must show that the Veteran's cause of death should have been service-connected.  

Service treatment records do not report any complaints, treatment, or diagnosis for symptoms of pulmonary tuberculosis.  Post-service records also do not show complaints, treatment, or diagnosis of pulmonary tuberculosis until approximately 1965, over 15 years after service separation.  The appellant has submitted medical evidence, both written and testimonial, from Dr. L. A. Casison, a physician at the Veterans Memorial Medical Center in Quezon City, Philippines, that the Veteran's service-connected disabilities were so debilitating that he was immunologically compromised, which impaired his ability to fight off the tuberculosis infection which led to his death.   

VA requested two separate medical opinions regarding the Veteran's cause of death.  In August 2011, the Board remanded the appeal so that a VA opinion could be obtained as to whether the Veteran's pulmonary tuberculosis was related to his service-connected disabilities and, in particular, whether the service-connected disabilities contributed substantially to or aided in the production of death.  
In this regard, the examiner was to opine as to whether it was at least as likely as not that the service-connected disabilities, singly or in combination, caused debilitation such that the Veteran's propensity to incur tuberculosis was increased.  A rationale for all opinions offered was to be provided. 

Pursuant to the Board's August 2011 Remand instructions, an opinion was received in October 2011.  The VA physician offered a thorough analysis of the Veteran's history of tuberculosis infection, first noted in 1965 and left untreated until his death in 1987.  She then opined that the Veteran's death was secondary to the delay in treatment for his pulmonary tuberculosis and not to the weakened immune state of the Veteran as a result of his service-connected disabilities due to an in-service vehicular accident.  The examiner concluded that it was therefore less likely as not that the Veteran's fatal pulmonary tuberculosis was related to his service-connected disabilities, nor that the Veteran's service-connected disabilities contributed substantially to his death.  However, she provided no rationale for this opinion.  Therefore, in October 2013, the Board found that the opinion was not compliant with its prior remand orders and remanded the matter again for compliance.  

Additionally, in its October 2013 Remand, the Board noted that among the additional evidence submitted by the appellant was medical literature that discussed the role of immunological strength and various environmental factors in the contraction of tuberculosis.  As such, the Board explicitly directed that the VA physician rendering the opinion consider and specifically address the multiple statements by Dr. Casison, as well as the medical literature of record that discussed the possible role of a diminished immune system in the Veteran's death due to pulmonary tuberculosis.  

Pursuant to the Board's October 2013 Remand, a new VA opinion was obtained in November 2013.  The VA physician opined that the Veteran's death was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected conditions.  The VA physician opined that since pulmonary tuberculosis was not established in service and the residuals of his service-connected disorders had no relationship with the onset of his pulmonary tuberculosis, his fatal pulmonary tuberculosis was less likely than not related to his service-connected disabilities.  

In addition, the examiner noted that the Veteran's service-connected disabilities and residuals were assessed to have been stable in 1976.  Since the residuals of leg atrophy in 1961 were assessed to have been stable at a 1976 VA examination, and since his pulmonary tuberculosis was first detected by X-ray finding in 1965 (16 years following his separation from service) with progression shown by X-ray 5 years later in 1970, the VA physician opined that his service-connected disabilities less likely than not contributed substantially to the Veteran's death or aided or lent assistance to the production of death since there was no correlation with his service-connected disabilities and the initial progression of his pulmonary tuberculosis.  

Finally, the VA physician indicated that service-connected musculoskeletal conditions like the Veteran's laminectomy and left leg atrophy did not directly affect the Veteran's immunological strength because it did not impair his ability to eat and take in proper nutrients.  It was opined that the progression of the Veteran's pulmonary tuberculosis was unrelated to his service-connected disabilities and their residuals because his upper musculoskeletal structure was functional and lumbar, pelvic, and knee joint conditions had no systemic complications.  As such, the VA physician opined that his service-connected disabilities, singly or in combination, less likely than not caused debilitation such that the Veteran's propensity to incur tuberculosis was increased.  His service-connected disabilities and their residuals did not prevent him from eating and did not impair his ability to perform upper arm movements and sustain his metabolic requirements, as he was assessed to have been ambulatory with a limp during his 1965 examination.  

The Board finds that the November 2013 VA opinion adequately addressed whether the Veteran's service-connected disabilities, considered in combination, affected the Veteran's immune system, as addressed in Dr. Casison's medical opinion as well as the medical literature submitted by the appellant in support of her claim.  Although the medical literature was not specifically cited in the November 2013 VA opinion, the VA physician specifically concluded that the service-connected disabilities did not affect the Veteran's general nutrition or immune system, as the service-connected disabilities did not affect the Veteran's ability to eat.  Furthermore, the VA physician opined that the service-connected disabilities did not contribute to the progression of the fatal tuberculosis, as the disabilities were deemed to be stable.  

Here, the Board acknowledges that there are conflicting medical opinions of record.  In deciding the claim at hand, the Board must assess the credibility and weight of all the evidence, both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  It is entirely within the Board's province to give more probative weight to certain pieces of evidence than others, so long as the Board provides the required reasons or bases.  See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the claimant, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

Here, the Board assigns great probative weight to the November 2013 VA physician's opinion with respect to whether the Veteran's service-connected disabilities contributed to the pulmonary tuberculosis which ultimately led to his death.  As described above, the November 2013 VA opinion provided clear, detailed, and well-reasoned rationales for its conclusions, which were based on factual predicates within the record.  

However, the Board assigns little probative weight to the opinions offered by Dr. Casison.  Significantly, Dr. Casison's opinions were speculative and general in nature.  For instance, in his June 2013 correspondence, Dr.  Casison provided that, "All organ systems are interrelated by complex mechanisms so that major defects in an anatomical area could eventually result in the disruption of a wholly functional system."  This opinion did not address the Veteran's unique service-connected disabilities or how they specifically caused or contributed to his pulmonary tuberculosis.  Also, the Board finds that the use of the word "could" renders the entire opinion too speculative in nature.  Similarly, the medical treatise information submitted by the appellant discussed a correlation between tuberculosis and an individual's immunological strength, and did not discuss how the Veteran's specific service-connected disorders caused or contributed to his tuberculosis.  Medical opinions based upon insufficient facts and data and that are inconclusive have no probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).   

The Board acknowledges that, in correspondence dated in February 2014, the Veteran's private attorney argued that the November 2013 VA examination report was still inadequate and failed to refute the opinions of Dr. Casison because the VA physician focused his opinion on whether the Veteran's service-connected disabilities would have increased the Veteran's propensity to incur tuberculosis.  The private attorney emphasized that Dr. Casison opined that the incurrence of tuberculosis was unrelated to the Veteran's service-connected disabilities, but that these service-connected disabilities caused a general debilitation of health which rendered the Veteran more likely to die from the etiologically-unrelated tuberculosis.  

To the contrary, however, the Board finds that the November 2013 VA opinion specifically addressed the question of whether the Veteran's service-connected disabilities caused a general debilitation of health which rendered the Veteran more likely to die from the etiologically-unrelated tuberculosis, and concluded that they did not because they did not affect the Veteran's general nutrition or immune system, since they did not affect the Veteran's ability to eat, and did not contribute to the progression of the fatal tuberculosis, as the disabilities were deemed to be stable.  

The Board acknowledges the appellant's assertions that the Veteran's service-connected disabilities contributed to the pulmonary tuberculosis which caused his death.  However, the appellant has not demonstrated that she has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating any service-connected disability to the Veteran's death, the Board finds that the cause of the Veteran's death is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The appellant is certainly competent to testify to symptoms such as the Veteran's observable level of pain, which are non-medical in nature; however she is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  

Therefore, and for the reasons discussed above, although the Board sympathizes with the appellant's loss of her husband, it finds that the Veteran's death was unrelated to service or a service-connected disability.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


